January 27, 2006


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 020)
Austin, TX 78711-2548


Ms. Stephanie A. Foster
Law Offices of Stephanie A. Foster
4214 Little Road,  Suite 1000
Arlington, TX 76016
Mr. Steven A. Sinkin
Sinkin & Barretto, P.L.L.C.
105 West Woodlawn Ave.
San Antonio, TX 78212

RE:   Case Number:  04-0787
      Court of Appeals Number:  02-02-00366-CV
      Trial Court Number:  325-169615-91

Style:      IN THE INTEREST OF M.C.C., A CHILD

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Lavake             |
|   |Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Jennifer L.    |
|   |Wiggins            |